Citation Nr: 1621215	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-11 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of a broken arm.  

2.  Entitlement to service connection for residuals of a head injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in November 2014 when they were remanded for additional development. 


FINDINGS OF FACT

1.  The Veteran's arm disability was not manifested in service or in his first postservice year, and is not shown to be otherwise directly related to his service.  

2.  The Veteran's head disability was not manifested in service or in his first postservice year, and is not shown to be otherwise directly related to his service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a broken arm is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  Service connection for residuals of a head injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he suffered a broken arm while performing guard duties and he was assaulted by a prisoner, and that he suffered a head injury while on patrol duty and he fell from the roof top of a building while searching for an intruder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Initially, the Board notes that there is no evidence of a broken arm or a head injury resulting from a fall from a roof top in the service treatment records.  It is unclear whether the Veteran is contending he sought treatment for such injuries during service.  Cf. October 2009 claim (indicating treatment for the contended injuries during service); September 2010 notice of disagreement (stating he had no idea why there were no records of the injuries as they occurred during service); October 2009 Rabbi M. Rotenberg letter (stating the Veteran sustained a head injury in 1971 that went untreated for many years).  Nonetheless, the service separation examination, dated in June 1972, reflects that he was asked to identify any current or past complaints, including "head injury" and "broken bones" and he affirmatively answered "NO" as to experiencing any broken bones.  Notably, he reported sustaining a head injury from a motor vehicle accident at age 6 with no sequela or complications other than periods of unconsciousness; he did not report any head injuries during service, particularly from a fall from a roof top.  [Service treatment records note his report of being hit in the head by an unknown object after extensive drinking in May 1972, but there was no evidence of any injury or residuals, and the Veteran has not contended any from such incident.  The Board thus finds this noted event to be immaterial to the claims.]  In doing so, he signed a statement certifying the truth of his answers.  Clinical evaluation of the upper extremities and the head was normal on separation examination.  Where the separation examination appears to be the same type of examination regularly conducted for this purpose, and because the Veteran is assumed to have answered truthfully, the Board finds that this examination is affirmative evidence tending to make it far more likely that he did not have a broken arm or head injury during service.  See AZ v. Shinseki, 731 F.3d 1303, 1315-1317 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Fountain v. McDonald, 27 Vet. App. 258, 272 (2015);  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded") (emphasis in original).  

Additionally, the first evidence indicating an arm or head injury occurred or experiencing any residuals related to such injuries was in 2009, despite the Veteran seeking medical treatment for other conditions prior to 2009.  In this regard, the Board notes that the Veteran complained of left arm symptomatology in 2006, but the medical evidence indicates such was a result of his extensive heart complications and associated surgery.  See September 2006 private treatment record (noting it was felt the Veteran may have had a brachial plexus injury during surgery); October 2006 private treatment record (noting the Veteran developed weakness in the left arm in the post-operative period in January 2006).  

In an October 2009 letter, Rabbi M. Rotenberg opined that the Veteran suffered a head injury in 1971 that went untreated for many years, and was the reason for the Veteran's early discharge from service.  The Board finds this opinion to be, at least in part, based on an inaccurate factual premise, and to be of limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board notes that the Veteran was not discharged due to a head injury as a head injury resulting from a fall from a roof top is not documented in the service treatment records.  His treatment records reflect that in January 1972, he received a letter of reprimand for failure to report for duty as instructed.  In April 1972, he received another letter of reprimand for failure to have his personal appearance in accordance with directives as he needed a haircut.  On May 7, 1972, an incident report shows that the Veteran was intoxicated and causing damages to the third floor.  He was confronted by other service members, and assaulted a fellow service member without provocation.  He thereafter confessed to causing the damages to the floor.  After being apprehended, he attempted to leave the building where he was detained on a couple of occasions, and had to be subdued and re-apprehended.  A July 1972 discharge review letter recommended discharge for acts of misconduct such as failure to repair, failure to conform with military standards, failure to maintain the security of his restricted area badge, drunk and disorderly in station and destruction of government property.  

Other than the October 2009 letter by Rabbi M. Rotenberg, there is no evidence other than the Veteran's statements relating his current head or arm disability to service.  Given the absence of contemporaneous medical evidence of a broken arm or a head injury during service, which would likely have been recorded in the service treatment records, AZ, the Board finds the Veteran's account of the in-service injuries to be not credible.  As such, the Board finds that the preponderance of the evidence is against service connection for both disabilities..  Moreover, based upon the language and context of the June 1972 separation examination report, the Board finds that the Veteran was reporting all the disabilities and symptoms that he was experiencing at that time.  As such, his failure to report any complaints of an injured or broken arm, or a head injury during service, at that time, is persuasive evidence that he was not experiencing any relevant problems and outweighs his present recollection to the contrary.  Therefore, the Veteran's claims for service connection for residuals of a broken arm and a head injury must be denied.  



ORDER

Service connection for residuals of a broken arm is denied.  

Service connection for residuals of a head injury is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


